DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The terminal disclaimer filed on 1/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10695952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dan McClure on 1/06/2022.
The application has been amended as follows: 
“1. (Currently Amended) A cutting apparatus, comprising:
a processing chamber;
a chuck table disposed in the processing chamber and configured to hold a workpiece on a chuck surface of the chuck table during a cutting process;
a cutting blade positioned in the processing chamber and configured to perform a cutting process on the workpiece while the workpiece is on the chuck surface;
a transferring mechanism configured to transfer the workpiece to the chuck surface before the cutting process or transfer the workpiece away from the chuck surface after the cutting process; and

10. (Currently Amended) A cutting apparatus, comprising:
a processing chamber;
a chuck table disposed in the processing chamber and configured to hold a workpiece on a chuck surface of the chuck table during a cutting process;
a cutting blade positioned in the processing chamber and configured to perform a cutting process on the workpiece while the workpiece is on the chuck surface;
a transferring mechanism configured to transfer the workpiece to the chuck surface before the cutting process or transfer the workpiece away from the chuck surface after the cutting process; and
a cleaning member disposed in the processing chamber, wherein the cleaning member is configured to:
    move across the chuck surface in a first direction, driven by the transferring mechanism, to clean the chuck surface; and
    move across the chuck surface in a second direction, driven by the transferring mechanism, to clean the chuck surface, the second direction being opposite to the first direction.
16.  (Currently Amended) A cutting method, comprising:
transferring a workpiece to a chuck table of a cutting apparatus with a transferring mechanism;
moving a cleaning member, driven by the transferring mechanism, across a chuck surface of the chuck table to clean the chuck surface, before transferring the workpiece to the chuck table;
using a cutting blade to perform 
transferring the workpiece away from the chuck table with the transferring mechanism, after the cutting process; and
moving the cleaning member, driven by the transferring mechanism, across the chuck surface of the chuck table to clean the chuck surface again, after transferring the workpiece away from the chuck table.”
 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“transferring mechanism” as recited in claims 1, 10 and 16 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “transferring”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “transferring” preceding the generic placeholder describes the function, not the structure, of the mechanism).
“cleaning mechanism” as recited in claims 1, 10 and 16 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cleaning”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cleaning” preceding the generic placeholder describes the function, not the structure, of the mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Yamamoto (US 20050007571 A1) teaches a cutting apparatus, comprising: 
a processing chamber (space in the device); 
a chuck table (7) disposed in the processing chamber and configured to hold a workpiece on a chuck surface of the chuck table (see Figure 8); 
a transferring mechanism (4) configured to transfer the workpiece to the chuck surface or transfer the workpiece away from the chuck surface; and 
a cleaning member (29) disposed in the processing chamber, wherein the cleaning member is configured to move across and clean the chuck surface (see Figure 6 and 8).
Yamamoto fails to teach a cutting blade positioned in the processing chamber and configured to perform a cutting process on the workpiece while the workpiece is on the chuck surface, wherein the cleaning member is driven by the transferring mechanism to move across the chuck surface.
Fischer (US 2354586) teaches a work feeder device including a cleaning mechanism (29) and transport mechanism (67), the device is used to clean the area where the work would be applied (see Figure 1) and not a work station for supporting the work. 

There are many prior art references that teach cleaning the work piece with a cleaning mechanism and transport mechanism together for cleaning the work piece (such as Sannes (3102290), Seki (4972630) and Tsuchiya (7364616 B2)), but not for cleaning the work station on which the work piece is being cut.
Furthermore, no additional prior art could be found to further modify the device of Yamamoto to come up with the claimed invention. Thus claim 1 is allowable, claims 2-9 are allowable by virtue of its dependency on claim 1. Claims 10-20 are allowed for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/10/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724